DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 27 March 2020 has been entered.  Claims 7, 8 and 16 were previously withdrawn.  Claims 1-6 and 9-15 are pending examination.
This action is non-final.  See new grounds of rejection under 35 U.S.C. §101.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-5 recite a method of determining whether a canine animal is predisposed to being overweight in adulthood which is an abstract idea, involving steps of (a) measuring the body weight of canines at two different ages; (b) performing an arithmetic calculation (subtraction) in order to obtain a weight differential (i.e. comparing data); and (c) using the differential to identify whether the canine is predisposed to being overweight in adulthood.  Here, the step of measuring the body weight of a canine (step (a)) is merely a process of gathering data and is considered a conventional, well-understood and routine activity.  Step (b) is a simple arithmetic calculation (subtraction) and can be practically performed in the human mind or be the use of a conventional physical aid such as pen and paper or a calculator.  Step (c) requires comparing the calculated differential to a standard value and can be practically performed in the human mind.   This judicial exception is not integrated into a practical application because claim 1 does not require additional elements.  These claims are not patent eligible
Claim 6 recites an additional element – wherein when the canine animal is determined to be predisposed to be overweight in adulthood, a diet or dietary regime is administered to maintain or achieve a healthy bodyweight.   The claim does not provide any information as to how the diet is to be administered or what the diet or dietary regime is, but instead covers any possible diet or dietary regime that a veterinarian or canine owner decides to administer to the canine.  Here, claim 6 merely tells the relevant audience (i.e. canine owners or veterinarians) about the weight comparison and at most adds a suggestion that the owners/veterinarians take the comparison into account when administering a particular diet or dietary regime to a canine.  The limitation of claim 6 does not integrate the recited abstract idea into a practical application.  Mere instructions to apply an abstract idea cannot provide an inventive concept.  The claim is not patent eligible.
Claims 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 recites a method of preventing a canine animal from being overweight in adulthood which is an abstract idea, involving steps of (a) measuring the body weight of canines at two different ages; (b) performing an arithmetic calculation (subtraction) in order to obtain a weight differential (i.e. comparing data); (c) using the differential to identify whether the canine is predisposed to being overweight in adulthood; and (d) administering a maintenance diet for a maintenance period, or administering a weight adjustment diet for a weight adjustment period   Here, the step of measuring the body weight of a canine (step (a)) is merely a process of gathering data and is considered a conventional, well-understood and routine activity.  Step (b) is a simple arithmetic calculation (subtraction) and can be practically performed in the human mind or be the use of a conventional physical aid such as pen and paper or a calculator.  Step (c) requires comparing the calculated differential to a 
Claim 10 recites the limitation wherein the weight adjustment diet is a weight loss diet or a weight gain diet.  This limitation does not further limit the requirement of administering a weight adjustment diet.  A weight adjustment diet can be no more than a weight loss or weight gain diet.  Therefore, claim 10 does not integrate the abstract idea of claim 9 into a practical application.  The claim is not patent eligible.
Claim 11 recites additional steps of (e) determining a maintenance body weight of the canine animal; (f) comparing the maintenance body weight to a healthy body weight to calculate a body weight deviation; and (g) administering a weight adjustment diet if the body weight deviation is about 5% or greater.  Here, the step of determining maintenance body weight (step (e)) is merely a process of gathering data and is considered a conventional, well-understood and routine activity.  Step (f) is a simple arithmetic calculation (subtraction) and can be practically performed in the human mind or be the use of a conventional physical aid such as pen and paper or a calculator.  Step (g) requires comparing the calculated differential to a standard value and can be practically performed in the human mind.   This judicial exception is not integrated into a 
Claim 12 recites the limitation wherein the weight adjustment diet is a weight loss diet if the body weight deviation is above the healthy body weight.  Claim 13 recites the limitation wherein the weight adjustment diet is a weight gain diet if the body weight deviation is below the healthy body weight.  The limitations of claims 12 and 13 do not integrate the abstract idea of claim 9 into a practical application because the claims do not provide any information as to what the weight loss or weight gain diets are comprised of or how the diets would be administered.  These claims merely tell the canine owner or veterinarian about the weight comparison and at most adds a suggestion that the owners/veterinarians take the comparison into account when administering a weight gain or weigh loss diet to the canine.  These claims are not patent eligible.
Claim 14 recites the limitation wherein administering a maintenance diet or administering a weight adjustment diet is replace or supplemented by administering a therapeutic agent.  Claim 15 recites the limitation wherein the therapeutic agent is capable of treating or preventing obesity.   The limitations of claims 14 and 15 do not integrate the abstract idea of claim 9 into a practical application because the claims do not provide any information as to what the therapeutic agent is or how the therapeutic agent would be administered.  These claims 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain (US 2016/0165853) in view of Singhal et al. (US 2009/0175979).
Regarding claims 1-5, Goldfain discloses a system and  method of tracking health attributes, including weight, of an animal (e.g. domestic dog) wherein the weight of the animal is tracked and  predisposition to obesity is determined and compared to an individual or species-based trendline (Abstract,[0040]-[0042],[0086], [0172]). 
While Goldfain discloses tracking weight, i.e. determining weight at more than one time, the reference fails to disclose measuring weight at birth and 13-15 days later wherein weight gain of about 125% or more between the dates determines if the animal, i.e. dog, is predisposed to obesity.
Singhal et al. teach that the amount of weight gain in the first weeks of infant life is correlated with the risk of obesity ([0031]-[0032], [0097]-[0099]).  Singhal et al. also teach that this effect is seen in both animal and human subjects ([0030].[0032]).  
Goldfain and Singhal et al. are combinable because they are concerned with the same field of endeavor, animal weight and predisposition to obesity.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have tracked animal weight at birth and in the first weeks of life in the invention of Goldfain, an to compare with historical data and predict the animals predisposition to obesity at some point later in life (e.g. 2 years of age).   Given the disclosure of Singhal et al., the person of ordinary skill in the art would have been motivated to adjust, in routine experimentation, the time points at which to determine an animal’s weight to accurately compare with baseline date to predict obesity later in life.  
.   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goldfain (US 2016/0165853) in view of Singhal et al. (US 2009/0175979) as applied to claim 1, and further in view of Diez et al. (“Weight Loss in Obese Dogs: Evaluation of High-Protein, Low-Carbohydrate Diet,” J. Nutri., 132, (2002), pp. 1685S-1687S).
Regarding claim 6, modified Goldfain discloses all of the claim limitations as set forth above.  While Goldfain discloses using the information regarding an animal’s predisposition to obesity to improve such risks (e.g. modifying the activity level of the animal-[0172]), the reference is silent with respect a diet administered to achieve a healthy bodyweight.
Diez et al. teach energy restriction both during and after weight loss is the cornerstone to achieve and maintain optimal body condition (p. 1685S/Introduction).  Diez et al. teach administering obese companion animals (e.g. domestic dogs) high-protein, low-starch diet regime at 40-55% of maintenance energy requirements (p. 1685S/Introduction).  
Goldfain and Diez et al. are combinable because they are concerned with the same field of endeavor, namely maintaining the health attributes of animals.  Given Goldfain teaches improving the risks of obesity, since Diez et al. teach administering a high-protein, low-carbohydrate diet regime to obese companion animals to achieve a healthy bodyweight, the skilled artisan would have found it obvious to have administered the diet of Diez et al. to animals identified in the invention of Goldfain to be predisposed to obesity.   

 
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain (US 2016/0165853) in view of Singhal et al. (US 2009/0175979) and Diez et al. (“Weight Loss in Obese Dogs: Evaluation of High-Protein, Low-Carbohydrate Diet,” J. Nutri., 132, (2002), pp. 1685S-1687S).
Regarding claims 9 and 10, Goldfain discloses a system and  method of tracking health attributes, including weight, of an animal (e.g. domestic dog) wherein the weight of the animal is tracked and  predisposition to obesity is determined and compared to an individual or species-based trendline (Abstract,[0040]-[0042],[0086], [0172]). Goldfain also discloses where the system records weight gain information and makes recommendations to correct ([0089]).
While Goldfain discloses tracking weight, i.e. determining weight at more than one time, the reference fails to disclose measuring weight at birth and 13-15 days later wherein weight gain of about 125% or more between the dates determines if the animal, i.e. dog, is predisposed to obesity.
Singhal et al. teach that the amount of weight gain in the first weeks of infant life is correlated with the risk of obesity ([0031]-[0032], [0097]-[0099]).  Singhal et al. also teach that this effect is seen in both animal and human subjects ([0030].[0032]).  
Goldfain and Singhal et al. are combinable because they are concerned with the same field of endeavor, animal weight and predisposition to obesity.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have tracked animal weight at birth and in the first weeks of life in the invention of Goldfain, an to compare with historical data and predict the animals predisposition to obesity at some point later in life (e.g. 2 years of age).   Given the disclosure of Singhal et al., the person of ordinary skill in the art would have been motivated to adjust, in routine experimentation, the time points at which 
Goldfain also discloses using the information regarding an animal’s predisposition to obesity to improve such risks (e.g. modifying the activity level of the animal-[0172]). However, the reference is silent with respect a diet administered to achieve a healthy bodyweight.
Diez et al. teach energy restriction both during and after weight loss is the cornerstone to achieve and maintain optimal body condition (p. 1685S/Introduction).  Diez et al. teach administering obese companion animals (e.g. domestic dogs) high-protein, low-starch diet regime at 40-55% of maintenance energy requirements (p. 1685S/Introduction).  
Goldfain and Diez et al. are combinable because they are concerned with the same field of endeavor, namely maintaining the health attributes of animals.  Given Goldfain teaches improving the risks of obesity, since Diez et al. teach administering a high-protein, low-carbohydrate diet regime to obese companion animals to achieve a healthy bodyweight, the skilled artisan would have found it obvious to have administered the diet of Diez et al. to animals identified in the invention of Goldfain to be predisposed to obesity.  The person of ordinary skill in the art would know how to apply the disclosure of Diez et al. to determine the length of time to administer the dietary regime to obtain predictable results (i.e. weight adjustment period).  
  Regarding claims 11 and 12, modified Goldfain discloses all of the claim limitations as set forth above.  Diez et al. teach administering a diet regime (for weight loss) to dog at least 30% overweight (wherein the dog weight has been compared to a standard or maintenance body weight-p. 1685S/Materials and Methods). 
Regarding claim 13, modified Goldfain discloses all of the claim limitations as set forth above.  While Goldfain disclose a diet regime for a body weight above a healthy body weight, it 
	Regarding claims 14 and 15, modified Goldfain discloses all of the claim limitations as set forth above.  The diet regime of Goldfain comprises high dietary fiber (p. 1685S/Materials and Methods).  Here, dietary fiber is considered a therapeutic agent because it is useful in the dietary regime for treating obesity.  Goldfain discloses dietary fiber are used to dilute energy density of the food to provide a feeling of satiety by causing gastric distension (p.1687S/Discussion).
Response to Arguments
Applicants’ arguments filed 27 March 2020 have been fully considered but they are not persuasive. 
Applicants submit that Goldfain is direct to “a device worn by an animal including one or more sensory for monitoring one or more conditions of the animal and/or its environment.”  Applicants argue Goldfain does not disclose or suggest “determining whether a canine animal is predisposed to being overweight in adulthood,” as recited in claim 1.  Applicants explain Goldfain in no way ties the recorded caloric intake of an animal to this predisposition.  Rather, Applicants submit Goldfain describes monitoring activity to determine “preventative baselines,” which are “forward-looking, e.g. designed to increase the wellness of the animal.
Here, Goldfain clearly disclose tracking the weight of an animal (a mobile weight/size device application where conclusions can be derived as to the animal’s weight and size-[0040], [0081], [0086], weight gain is recorded-[0089]).  Goldfain also disclose that some animal types, species, or breeds may be predisposed to health problems, including obesity ([0172]).  Goldfain discloses that the predisposition may be derived from the aggregation process and is helpful in 
Applicants submit Singhal et al. is related to human infants that are fed formula, not “a canine animal” as recited in claim 1.  Applicants argue “Singhal is non-analogous art.”
Here, Goldfain and Singhal et al. are combinable because they are concerned with the same field of endeavor, animal weight and predisposition to obesity.  Singhal et al. clearly recognizes the relationship between humans and animals.  Singhal et al. teaches that their study support the hypothesis that the first week of life is critical window for longer-term effect in both animals and humans ([0030]).  Singhal et al. also appreciates the results from animal models ([0031]).  While the emphasis of Singhal et al. is infant formula, the skilled artisan studying the predisposition to obesity in animals, would reasonably look to the results of Singhal et al.   
Applicants submit Singhal et al. merely hypothesize that “manipulating growth in early life could reduce the later risk of obesity.”  Applicants note, Singhal et al. state “[t]here was no significant interaction between birthweight, z score and weight change from birth to the second week on later.”  Applicants submit Singhal et al. focuses on measuring changes in adolescence, not “determin[ing] that the canine animal is predisposed to being overweight in adulthood.”  
The invention of Singhal et al. is clearly directed to the long-term adverse health effects in infants (Abstract, [0030]-[0031]).   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759